8Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because lack of mention of machine learning models/neural network models, as part of the arithmetic calculations.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (step 2a) without significantly more (step 2b). 
With respect to Patent Subject Matter Eligibility (MPEP 2106), Step 1, the above mentioned claims are a machine and process, respectively.  Proceeding to Step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea.   The claim(s) recite(s) obtaining data and performing a mathematical function, such as calculating parameters, calculating a model, calculating weighting parameters, accuracy, etc., using machine learning/neural network layered models.  These claim elements common to the listed claims above, fall into the judicial exception of mathematical concepts -- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP 2106.04(a)).  Further to this point, see MPEP 2106.04(a)(2) further defining and examples of such mathematical relationships/formulas-equations/calculation, examiner points to I)  performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) and 2) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981); as applicable non-limiting examples.  
Proceeding to Step2A, Prong Two, this judicial exception is not integrated into a practical application because the claim elements pertain to generalized data; further, the additional claim elements in the device claims, contain processor and memory executing the mathematical steps; these extra claim elements fail to integrate the abstract idea into a practical application.  The mere execution of these mathematical calculations do not improve the processing speed of the cpu processor, nor do they expand or speed the memory access of the storage medium; see MPEP 2106.05(a). ( i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014)).
Proceeding to Step2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; further, the data receiving steps do not add a meaningful limitation to the mathematical relationship steps as they are insignificant extra-solution activity.  Both of these elements are well-understood, routine, conventional activity (2106.05(d)).  As a non-limiting example, 1) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 2)Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d), II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coelho et al (20200092552)  .
As per claim 1, Coelho et al (20200092552) teaches an arithmetic operation device comprising (as a device that operates on video compression/decompression – para0001-0003): 
a processor configured to receive required performance related to an inference (as processor – para 0005, for inference – para 0049),
 remove a part of parameters of a predetermined number of parameters from a first model (as, performing a rate-distortion cost and quantization parameter, para 0032, which determines the mode of encoding – para 0032, wherein the quantization parameter values are selected – para 0029)  which includes the predetermined number of parameters (as, using a Lagrange multiplier derived from the quantization parameters – para 0035, which determines the mode – para 0034; the chosen mode determines the size and removal of parameters – para 0028, the partition decision process, or an intra-prediction mode for parameters – para 0027)
 and is trained so as to output second data corresponding to input first data and determine the number of bits of weight parameters (as, according to the selected mode, determining the number of bits to encode the image within an accepted range of distortion – para 0121; the encoded data according to the chosen mode is the ‘second’ data) according to the required performance to generate a second model (as, the required performance is the acceptable distortion rate measure, -- para 0121, and using that mode as a second model),
 and input the first data into the second model to acquire data output in the second model with a smaller computational complexity than the first model (as generating the second model parameters based on the first model/data, using the rate estimation – para 0121—wherein the complexity of the model is less than the original – para 0044, the referred to section of 0044 pointing to the machine-learning aspect as well, to reduce complexity, is further explained in para 0161 wherein the ML is trained using datum and generating a second model, other than the original, to satisfy the mode selection).      .

As per claim 2, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 1, wherein the required performance related to the inference includes inference accuracy and a computational complexity (as, choosing the model according bit-rate complexity at an accepted inference distortion/accuracy --  para 0065, based on rate-distortion mode selection – para 0032).

As per claim 3, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 1, wherein the parameter includes at least one of a neuron, a weight parameters, and an intermediate layer (as neurons, weights – para 0067, and para 0003 showing multiple layers with partition decision and parameters).

As per claim 4, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 3, wherein the removed part of parameters include at least one neuron, at least one weight parameters, or at least one intermediate layer (as removing/reducing the number of parameters – para 0065, of which can be neuron, weight, and layers, as mapped in claim 3).

As per claim 5, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 1, wherein the first model is a model trained while removing the part of parameters of the predetermined number of parameters from a machine learning model having the predetermined number of parameters for each training data (as, removing the parameters – para 0065, and para 0150, reducing the feature maps of the ML classifier).

As per claim 6, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 5, wherein the part of parameters of the predetermined number of parameters are randomly removed from a machine learning model having the predetermined number of parameters (examiner notes, that the claim scope of ‘randomly removed’ is seen by example, in para 0060 of applicants spec, that the removal of the parameters are not necessarily in a set order; Coelho et al (20200092552) teaches feature maps that reduce or expand the number of features – para 0133, examiner notes that feature map reduces/filters the features, and that the features are not forced in a certain order and therefore, since the feature/filtered features are not in a ‘certain-order’, this citation meets the claim scope of applicants ‘randomly removed’).

As per claim 7, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 5, wherein the first model is generated by re-training the trained machine learning model having the predetermined number of parameters (as a model based upon the mode – para 0116, wherein the mode determines the acceptable rate and distortion – para 0121, which chooses the block size via the machine learning – para 0128, and the block size is a subblock from the superblock; in other words, there are “m” models according to mode, and each model/mode has differing block sizes based on the selected mode; the machine learning also selects, for each mode, a number of features, which can be increased or decreased, from the original amount – see para 0133 – therefore, the selected model/mode can have less features then the original training data).

As per claim 8, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 1, wherein the first model is a model trained while adding a parameter to a third model having a smaller number of parameters than the predetermined number for each training data (examiner notes that the third model has added weight filters – applicants spec, para 0084-0085; yet maintaining smaller than the first model – a.k.a., the claimed “smaller number of parameters than the predetermined number for each training data; see Coelho et al (20200092552) teaches a model based upon the mode – para 0116, wherein the mode determines the acceptable rate and distortion – para 0121, which chooses the block size via the machine learning – para 0128, and the block size is a subblock from the superblock; in other words, there are “m” models according to mode, and each model/mode has differing block sizes based on the selected mode; the machine learning also selects, for each mode, a number of features, which can be increased or decreased, from the original amount – see para 0133 – therefore, the selected model/mode can have less features then the original training data).

As per claim 9, Coelho et al (20200092552)  teaches the arithmetic operation device according to claim 8, wherein the parameter is randomly added to the third model (examiner notes, that the claim scope of ‘randomly removed’ is seen by example, in para 0060 of applicants spec, that the removal of the parameters are not necessarily in a set order; Coelho et al (20200092552) teaches feature maps that reduce or expand the number of features – para 0133, examiner notes that feature map reduces/filters the features, and that the features are not forced in a certain order and therefore, since the feature/filtered features are not in a ‘certain-order’, this citation meets the claim scope of applicants ‘randomly removed’).

As per claim 10, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 8, wherein the first model is trained by updating the added parameter (as storing in memory, the model/the bitrate mode, and complexity – para 0118 – wherein the cost/mode is stored and updated – ie, since the best cost/best mode is updated, that means the previous value was stored; then the concatenation layer combines/updates the feature maps – para 0140, and 0143).

As per claim 11, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 10, wherein the first model is trained by updating a parameter of a normalization layer of the third model in addition to the added parameter (as, normalizing the feature maps – para 0139, that are used in the layers para 0132, and during an updating process as noted above, in the concatenation layer – para 0140, 0143).

As per claim 12, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 8, wherein the third model is generated by removing the part of parameters of the predetermined number of parameters from a trained machine learning model having the predetermined number of parameters, and the added parameter is one of parameters removed when the third model is generated (as choosing the block size via the machine learning – para 0128, and the block size is a subblock from the superblock; in other words, there are “m” models according to mode, and each model/mode has differing block sizes based on the selected mode; the machine learning also selects, for each mode, a number of features, which can be removed/decreased, from the original amount – see para 0133 – therefore, the selected model/mode can have less features then the original training data).

As per claim 13, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 8, wherein the third model is a trained machine learning model ( as machine learning model – para 0044, the learning of a machine learning model, back to para 0043 for training), and the first model is generated by re-training the third model (as, the third model can be the same size as the initial-first model – see para 0045, in the training of the deterministic function; and operating on the appropriate size blocks, which can be the original size blocks – para 0094-0095; ie, the capability of being the originally size blocks would infer the same mode as the initial model).

As per claim 14, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 1, wherein the part of parameters of the predetermined number of parameters is removed based on a relationship between inference accuracy and a computational complexity related to the first model (as, choosing the model according bit-rate complexity at an accepted inference distortion/accuracy --  para 0065, based on rate-distortion mode selection – para 0032).

As per claim 15, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 14, further comprising: a storage configured to store the parameters of the first model and the relationship between the inference accuracy and the computational complexity related to the first model (as storing in memory, the model/the bitrate mode, and complexity – para 0118 – wherein the cost/mode is stored and updated – ie, since the best cost/best mode is updated, that means the previous value was stored).

As per claim 16, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 15, wherein the relationship between the inference accuracy and the computational complexity related to the first model is stored (as calculating the accuracy/complexity and choosing the prediction mode – para 0032, and storing the information to generate a continuous function – para 0045, 0046) in association with a parameter which is removed during the inference among the predetermined number of parameters (as operating/storing the modes as noted above, including the reduced parameter model – para 0065, 0126).

As per claim 17, Coelho et al (20200092552) teaches the arithmetic operation device according to claim 1, wherein the first data are image data (as coding image data – para 0032), and data output in corresponding to the input first data are an inference result related to a classification of the image data in the first model and the second model (as, the coding of the image are toward inference – para 0064, in classification of the data – para 0145, with inferred output).

	Claims 18-20 are method claims whose steps are performed by the device claims 1-17 above and as such, claims 18-20 are similar in scope and content to the common claim elements found in claims 1-17; therefore, claims 18-20 are rejected under similar rationale as presented against claims 1-17 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, examiner notes the following references: 
Levinshtein (20200320748) teaches a neural network models operating on image data – para 0018, with removal of layers to reduce complexity (para 0061)
Chandra (20190266015) teaches CNN/DNN processing video/image data, with pooling layers to reduce complexity (para 0109).
Achin et al (20180060744) teaches testing a second order model to a first order model (abstract), applied to neural networks (para 0400) to reduce the complexity/processing time of the first model – para 0420.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        06/17/2022